Citation Nr: 1007883	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-32 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from May 1967 to March 1970.  He also had additional service 
in the reserves from November 1977 to November 1980, 
including inactive duty training (INACDUTRA) and 
active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

In September 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a  Travel Board hearing.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

The Veteran last had VA compensation examinations for his 
PTSD and hearing loss in October 2006, so nearly 31/2 years 
ago.  And during his more recent September 2009 hearing, he 
alleged these disabilities are now significantly worse.  He 
therefore needs to be reexamined to reassess the severity of 
these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (indicating that, where the record does not adequately 
reveal current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence on file adequately addressing 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
compensation examination to reassess the 
severity and manifestations of his 
bilateral hearing loss and the resultant 
functional effects - including on his 
day-to-day activities and employment.  See 
Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for review of the pertinent 
medical and other history.

2.  Also schedule the Veteran for a VA 
mental status examination to ascertain the 
current severity of his PTSD.  All 
indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner is asked to report 
on the presence or absence of the specific 
symptoms in the general rating formula for 
mental disorders.  The examiner should 
also comment on the degree, if any, of 
industrial/occupational and social 
impairment attributable to the PTSD.  As 
well, the examiner should assign a Global 
Assessment of Functioning (GAF) score and 
explain what the assigned score 
represents, also indicating what portion 
of the score is specifically attributable 
to the PTSD versus other mental or 
physical disorders.



The examiner must review the claims file, 
including a complete copy of this remand, 
for the pertinent medical and other 
history and discuss the rationale of all 
opinions expressed.

3.  Then readjudicate the claims for 
higher ratings for the PTSD and bilateral 
hearing loss in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give them 
time to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b).


